Exhibit 99.3 ETCHPVDNLD Tegal and Alcatel MicroMachining Systems (AMMS) Conference Call Materials Tuesday, Sept. 2, Safe Harbor Statement on Forward-Looking Statements 2 All statements included or incorporated by reference in this presentation, other than statements or characterizations of historical fact, areforward-looking statements. These forward-looking statements are based on AMMS’ and Tegal’s respective current expectations, estimatesand projections about their respective industry and businesses, respective management's beliefs, and certain assumptions made by AMMSand Tegal, all of which are subject to change.
